Title: From Abigail Smith Adams to John Quincy Adams, 24 July 1811
From: Adams, Abigail Smith
To: Adams, John Quincy



my dear Son
Quincy July 24th 1811

I write to you, altho it is really with the hope that you may not receive my Letter. I would fain believe that you will be upon Your passage Home long before this can arrive in St Petersburgh, but as there is a possibility that you may Yet be there, I would not omit informing you of the health of your parents and Children, nor of their anxious desire to see you again Safe in your Native Country.
We are hoping that our Commerce will be soon liberated from some of the Shackles with which it has been bound, and that those Nations who have tortured it, may find that it is there interest, to give it free course—
We have a fine season, and the prospect of plenty, sufficient to feed the Hungry and misirable of other Nations, as we have done by abundent Supplies to Spain
We are indeed a happy Land, but a grumbling Nation. We quarrel with our own Bread and Butter abuse our Rulers, by Words, enjoy freedom even to licentiousness grow fat and thick.
We have not any Letters from you of a later date than one to your Brother of March 29th. I hope mr. Erving Sent Some of his Letters to you by Land. he arrived in April, was in Paris in May I see by the papers, that he was presented to the Emperor upon the 15-th. I presume he is in denmark long e’er this—Mr Smith Refuses to go to Russia—he has found other employ at Home but all the fire he can kindle will Evaporate in Smoak. it cannot consume mr Madison, and will only Serve to Shew how necessary a Sedition Law is.
Your Sister Smith and Caroline are upon a visit to us. both well, except a complaint which I mentiond to you in a former Letter with which your Sister is threatned. John came with them, but returnd in a few days—Your Brother Thomas is recoverd from his Lameness, and I think his Health is better. he is of the Govenours Counsill this year, and chief Justice of the County of Norfolk—he has a third daughter whom he calls Francis Foster
My best Love attends mrs Adams Caroline and Charles, not forgetting William, to whom his Mother and Sister desire to be rememberd, as well as to yourself and Family—Your Aunt Cranch has had a most Severe Sickness in which her Life has been despard of for many days. She has been Spared, and tho very low, we have hopes of her restoration—
This Letter will be given to a Gentleman of mr Shaws acquaintance who has requested a Letter to you it may Serve to Shew, as many other Letters have done, that the Bearer is really an American, and Sails from Boston for St Petersburgh
I am my dear Son with the tenderest / Regard your affectionate Mother
Abigail Adams